Citation Nr: 0032477	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  99-12 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
back condition.

2.  Entitlement to a total disability evaluation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	W. J. Alexander, Agent


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel




INTRODUCTION

The veteran had active duty from October 1943 to April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  In September 1998, the RO determined that 
new and material evidence had not been presented to reopen a 
claim of entitlement to service connection for a back 
disability.  The RO also denied a claim of entitlement to 
service connection for hypertension, and denied a claim of 
entitlement to an increased rating for service-connected 
residuals, cyst, teratoma, evaluated as 10 percent disabling.  
A timely notice of disagreement was received only as to the 
denial of the claim for a back condition, and the other 
claims are therefore not before the Board at this time.  See 
38 C.F.R. §§ 20.200, 20.201 (2000).
In October 1998, the RO denied a claim of entitlement to a 
total disability evaluation based on individual 
unemployability (TDIU).  The veteran has appealed this 
denial.  

In a statement received in June 1999, the veteran indicated 
that he desired a hearing before a Member of the Travel 
Board.  A report of contact (VA Form 00-100) dated in October 
1999, shows that the veteran's congressman reported that the 
veteran did not want a Travel Board hearing, and that the 
veteran desired a hearing in Washington, D.C.  Similarly, in 
a statement received in September 1999, the veteran stated 
that he desired a hearing in Washington, D.C.  However, in a 
statement received by the Board in October 2000, the veteran 
stated that he wished to withdraw his request for a hearing.  
See 38 C.F.R. § 20.702(e) (2000).  Accordingly, the Board 
will proceed without further delay.


REMAND

With regard to the claim for a back condition, the Board 
initially notes that the veteran has previously had claims 
for a back condition denied by VA in final decisions several 
times, most recently in a Board decision dated in January 
1998.  The Board's decision was final.  See 38 U.S.C.A. 
§ 7104(b) (West 1991).  However, applicable law provides that 
a claim which is the subject of a prior final decision may 
nevertheless be reopened upon presentation of new and 
material evidence.  See 38 U.S.C.A. § 5108 (West 1991).  

In this case, in March 1998 the veteran filed a claim for 
service connection for a back condition.  In September 1998, 
the RO determined that new and material evidence had not been 
presented to reopen a claim of entitlement to service 
connection for a back condition.  The veteran has appealed.  

A review of the veteran's substantive appeal, received in 
June 1999, shows that the veteran appears to assert that 
pertinent VA medical records exist which are not currently 
associated with the claims file, and which are probative of 
his claim.  Specifically, he appears to state that the record 
does not include reports from "Dr. Martin" and "Dr. Helm" 
at the VA Medical Center (VAMC) in Fayetteville, Arkansas.  
No dates were provided (the Board notes that the most recent 
treatment records from the Fayetteville VAMC are dated no 
later than February 1996).  He further appears to state that 
he was afforded a VA examination on April 15, 1999 at the 
Little Rock VAMC, and the Board notes that the claims files 
do not currently contain such an examination report.  

VA is deemed to have constructive knowledge of such records.  
As such, they are considered to be evidence that is of record 
at the time any decision is made, and should be associated 
with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992); see also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) 
("...an [agency of original jurisdiction's] failure to 
consider records which were in VA's possession at the time of 
the decision, although not actually in the record before the 
AOJ, may constitute clear and unmistakable error....").  On 
remand, the RO should attempt to obtain these VA records, 
subject to the development as outlined below.

In addition, the Board notes that in September 1998, the RO 
adjudicated this claim under the then-in-effect standard for 
determining whether new and material evidence had been 
submitted sufficient to reopen a claim, as set forth in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  However, in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit expressly 
rejected the Colvin standard.  A review of the statement of 
the case, dated in June 1999, shows that the RO applied the 
Colvin standard.  Under the circumstances, due process 
requires that the case be remanded in order to have the RO 
consider the new criteria, and to provide the veteran with 
notice of its intention to rely on the change in law and the 
opportunity to respond to it.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

With regard to the TDIU claim, as the development and the 
outcome pertaining to the claim for service connection for a 
back condition could have a significant impact on the outcome 
of the issue of entitlement to TDIU, these issues are 
considered inextricably intertwined, and must be decided 
together.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); 
Parker v. Brown, 7 Vet. App. 116, 118 (1994).  Further 
adjudication of the TDIU issue will therefore be postponed 
until the remand action is completed.

Accordingly, this case is REMANDED for the following action: 

1.  The RO should ask the veteran to 
provide the dates and locations of all VA 
treatment for his back, the records of 
which are not currently associated with 
the claims file.
 
2.  Following receipt of the veteran's 
response to the inquiry as outlined in 
the first paragraph of this remand, the 
RO should attempt to obtain and associate 
with the claims file all identified VA 
treatment records pertaining to the 
veteran.  If no response is received from 
the veteran, the RO should attempt to 
obtain all records of the veteran's 
treatment from the VA Medical Center in 
Fayetteville, Arkansas, which are not 
currently associated with the claims 
file, as well as the examination report 
from the veteran's April 1999 examination 
at the VAMC in Little Rock, Arkansas.  

3.  The RO should review the veteran's 
claims de novo and determine whether the 
benefits sought can be granted.  The 
veteran should then be furnished a 
supplemental statement of the case 
setting forth a summary of the evidence, 
a citation to and discussion of all 
applicable laws, regulations and Court 
decisions, to include Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and a 
detailed analysis of the reasons for the 
decisions.  After affording the veteran a 
reasonable opportunity to respond, the 
case should be returned to the Board for 
further appellate review.

The purpose of this REMAND is to obtain additional 
development, and the Board 
does not express any opinion as to any ultimate disposition 
warranted, either favorable or unfavorable.  The appellant is 
free to submit any additional evidence 
and/or argument he desires to have considered in connection 
with his current appeal.  No action is required of the 
veteran until he is notified.




		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



